In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00092-CV
        ______________________________


                      IN RE:
                  JOHN JACKSON




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

        John Jackson has filed a petition for writ of mandamus. In the petition, he asks this Court

to order the Rusk County District Clerk to file his civil petition without payment of filing fees (as

an indigent) or with partial payment, or with a "payment plan." He argues that to deny all of these

requests constitutes nothing less than a violation of his civil rights.

        Mandamus is an extraordinary remedy that issues only to correct a clear abuse of discretion

or a violation of a duty imposed by law when no other adequate remedy at law is available. State

v. Walker, 679 S.W.2d 484, 485 (Tex. 1984) (orig. proceeding). This Court has the authority to issue

a writ of mandamus in two instances, the first being when it is necessary to enforce this Court's

jurisdiction. TEX . GOV 'T CODE ANN . § 22.221(a) (Vernon 2004). It is Jackson's burden to properly

request and show entitlement to the mandamus relief he requests. See generally Johnson v. Fourth

Dist. Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).

        The second instance in which we have authority to issue a writ of mandamus occurs where

it is "against a . . . judge of a district or county court in the court of appeals district; or . . . a judge

of a district court who is acting as a magistrate at a court of inquiry . . . in the court of appeals

district." TEX . GOV 'T CODE ANN . § 22.221(b) (Vernon 2004). Jackson seeks a writ of mandamus

against a district clerk. Because the clerk is not a proper party to which mandamus relief may be

brought, we dismiss Jackson's petition for writ of mandamus against the Rusk County District Clerk

for lack of jurisdiction. In re Rodriguez, No. 06-08-00122-CV, 2008 Tex. App. LEXIS 7972 (Tex.



                                                     2
App.—Texarkana Oct. 22, 2008, orig. proceeding) (mem. op.); In re James, No. 06-08-00111-CV,

2008 Tex. App. LEXIS 7689 (Tex. App.—Texarkana Oct. 10, 2008, orig. proceeding) (mem. op.).

       We deny the petition for writ of mandamus.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:      October 21, 2009
Date Decided:        October 22, 2009




                                             3